369 F.2d 695
Peter J. TROGLIO, Appellant,v.SHERWIN-WILLIAMS COMPANY, Appellee.
No. 15862.
United States Court of Appeals Third Circuit.
Argued November 17, 1966.
Decided December 13, 1966.

George W. Schroeck, Erie, Pa., for appellant.
Irving Murphy, MacDonald, Illig, Jones & Britton, Erie, Pa., for appellee.
Before McLAUGHLIN, KALODNER and HASTIE, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This suit for slander was tried to the Court. The latter made twenty-seven specific fact findings, affirmatively holding that there were no communications made by defendant capable of defamatory interpretation; that there was no evidence in the entire record of any special harm or damage suffered by plaintiff which was proximately caused by any utterance or communication of defendant's agents or employees; that the communications defendant did make were qualifiedly privileged.


2
Factually there was sufficient evidence to support the Court's findings and we find no prejudicial trial errors of law.


3
The judgment of the District Court will be affirmed.